DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed July 8, 2019 cited U. S. Publication US-2009/01733443 with a Publication Date of July 9, 2009 and an Applicant Name of Kozlak et.al.in its list of references for consideration. This document as written could not be found upon attempting to retrieve it from PGPub and Patent databases and is, therefore, considered by the Examiner an erroneous number. However, a document published by the same applicant on the same date (US 2009/0173443) found by the Examiner was instead considered by the Examiner to be representative of the missing reference. Therefore, it is not necessary for the applicant to resubmit a corrected IDS to comply with CFR 1.97, 1.98. See MPEP § 609.05(a). 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 46-58) in the reply filed on December 1, 2020 is acknowledged. Claims 59-69 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 recites the limitation "negative pressure applied therein" in the phrase "a predetermined amount of solvent to be selectively drawn in the processing chamber by the negative pressure applied therein".  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of compact prosecution, the examiner has interpreted Claim 50 to be dependent on Claim 48 instead of Claim 46.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46 and 51-55 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zinniel (US 2009/0321972).
Regarding Claim 46, Zinniel discloses an apparatus for post-processing an additively manufactured polymer part (abstract), comprising: a reservoir for containing a liquid solvent (Fig. 1 paragraph [0013] solvent storage tank – 24); a processing chamber in controllable fluid communication with the reservoir (Fig. 1 paragraph [0013] solvent storage tank – 24 is connected via a valve to the interior of vapor chamber – 18); and a controller configured to controllably post-process an additively manufactured polymer part located in the processing chamber (Figs. 1, 6 paragraph [0025] control panel – 40) by the solvent responsive to at least one parameter associated with the part (Fig. 2 paragraph [0015] drying chamber – 20 maintains temperature...This ensures that the reaction of the solvent vapor to the material of the object is consistent and controlled.).
Regarding Claim 51, Zinniel discloses all the limitations of Claim 46 and further discloses that the apparatus further comprises a solvent delivery system located upstream of the processing chamber and operably controllable by the controller for selectively receiving solvent from the reservoir and 
Regarding Claim 52, Zinniel discloses all the limitations of Claim 51 and further discloses that the solvent delivery system further comprises a pump Fig.4 paragraph [0018] programmable logic controller (PLC) operates to provide precisely measured amount of solvent) and a dosing valve for controlled delivery of the predetermined amount solvent into the processing chamber (Fig. 4 paragraph [0018] precisely measured amount of solvent – 32 through a valve (such as a ball valve or another type of valve) into vapor chamber – 18, so as to maintain a fluid level of about 0.25 to 0.5 inches (0.63 to 1.27 centimeters).
Regarding Claim 53, Zinniel discloses all the limitations of Claim 52 and further discloses that the solvent delivery system further comprises a heating element configured to controllably heat the predetermined amount of solvent to a predetermined solvent temperature (Figs. 1, 4 paragraphs [0014] [0018] . Heaters – 26, 28 and 29 are operated to form a vapor from solvent – 32 in vapor chamber – 18;
Regarding Claim 54, Zinniel discloses all the limitations of Claim 53 and further discloses wherein the predetermined solvent temperature causes the solvent to vaporize (Fig. 4 paragraph [0018] Heaters – 26, 28 and 29 are operated to vaporize solvent – 32 in vapor chamber – 19 (step 54)) .
Regarding Claim 55, Zinniel discloses all the limitations of Claim 46 and further discloses that the apparatus comprises a heater for controlled heating of an interior of the processing chamber to a predetermined chamber temperature (Fig. 6 paragraph [0025] System ready status light – 78 will illuminate when vapor chamber – 18 reaches a temperature that is ready for an object to be vapor smoothed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (US 2009/0321972) in view of Priedeman, JR. (US 2005/0173838).
Regarding Claim 47, Zinniel discloses all the limitations of Claim 46, but while Zinniel discloses that the smoothing operation continues until the operator determines by appearance by following a predetermined formula or procedure (paragraph [0020]), it is silent as to a desired surface roughness of the part and /or a geometric property of the part. 
In the same field of endeavor, Priedeman, JR discloses a method to be used on objects formed by layered manufacturing rapid prototyping techniques (paragraph [0023]).  A desired surface roughness is a controlled parameter of the part (Fig. 3 paragraphs [0031] [0036]  extent of the smoothing achieved for a given object depends on a number of variables and a typical surface roughness is 0.3 times the slice height and the additional material added in pre-distortion is roughly the thickness of the surface roughness) and controlled parameters also include geometric properties of the part including surface area, volume, dimension, and/or part complexity (Figs. 4a 4b 5a 5b paragraph [0037] where pre-distortion of object geometry obtains a desired final geometry of the object – 40).

Moreover, when the surface roughness has been controlled to have the same thickness as the additional material added in pre-distortion this allows the reflowed material to be pulled away, so what is left is the desired final object geometry (paragraph [0036]).
Claims  48-50 and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (US 2009/0321972) in view of Gray (US 5,538,025).
Regarding Claims 48 and 49, Zinniel discloses all the limitations of Claim 46 but does not disclose a vacuum pump configured to apply negative pressure.
In an analogous art, Gray teaches that in a closed solvent cleaning system which comprises a closed chamber where an object to be cleaned is held in the chamber where a solvent is introduced and cleaned (3:50-53 4:11-14) along with a vacuum pump operably controllable by a controller and configured to apply a negative pressure to an interior of the processing chamber (Fig. 1 6:57-61 vacuum pump – 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Zinniel to incorporate the teachings of Gray whereby an apparatus for post-processing an additively manufactured polymer part comprises a reservoir for containing a liquid solvent with a processing chamber in controllable fluid communication with the reservoir by a controller, as disclosed by Zinniel, to also consider including a vacuum pump controllable by a controller and configured to apply negative pressure to the interior of the processing chamber. One with ordinary skill in the art would be motivated because this removes air and other non-condensable gases from the chamber prior to the introduction of the solvent (3:50-56).
Regarding Claim 50, the combination of Zinniel and Gray disclose the apparatus of Claim 48 (see U.S.C. § 112(b) rejection above) and Gray further discloses that it comprises a solvent delivery valve 
Regarding Claim 56, the combination of Zinniel and Gray disclose the apparatus of Claim 48, and Gray further discloses wherein the vacuum pump is further configured to selectively vent the processing chamber to atmosphere when the negative pressure has been reapplied to extract solvent vapor from the processing chamber and from the part located therein (5:16-19).
	Regarding Claim 57, the combination of Zinniel and Gray disclose the apparatus of Claim 56, and Gray further discloses wherein the apparatus further comprises a solvent recovery system to recover used solvent from the processing chamber (2:47-50).
Regarding Claim 58, the combination of Zinniel and Gray disclose the apparatus of Claim 56, and Gray further discloses wherein the solvent recovery system comprises a condenser to separate solvent from air (Fig.1 7:51-59 condenser – 34 vapors – 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742